COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                               No. 08-08-00267-CV
                                                §
                                                                  Appeal from the
 IN THE INTEREST OF J.A.G.,                     §
                                                            388th Judicial District Court
 A MINOR CHILD.                                 §
                                                             of El Paso County, Texas
                                                §
                                                                  (TC# 91-13155)
                                                §


                                MEMORANDUM OPINION

       Pending before the Court is a motion by Appellants Maria Esther Mora and The El Paso

County Domestic Relations Office to dismiss this appeal pursuant to TEX .R.APP .P. 42.1(a)(2).

The parties represent that neither Appellants desire to pursue the appeal. Appellants have

complied with the requirements of Rule 42.1(a)(2). Having considered the motion, we are of the

opinion that it should be granted. The appeal is dismissed. Costs will be taxed against

Appellants. See TEX .R.APP .P. 42.1(d).



November 6, 2008
                                             DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.